Citation Nr: 0843333	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss prior to February 27, 2007.

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss on or after February 27, 
2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a compensable rating 
for bilateral hearing loss.  In a March 2007 rating decision, 
the veteran was granted a 10 percent rating for bilateral 
hearing loss effective February 27, 2007.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 10 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

In August 2005 and February 2007, the veteran presented 
testimony at hearings conducted before a Decision Review 
Officer (DRO).  In August 2007, the veteran presented 
testimony at a personal hearing conducted at the Columbia RO 
before the undersigned who is rendering the determination in 
this case.  Transcripts of these hearings are in the 
veteran's claims folder.

In November 2007, the Board remanded the claim on appeal to 
afford the veteran an examination.  In March 2008, the 
veteran underwent an examination that complies with the 
remand, addresses the relevant rating criteria, and is 
adequate upon which to make a determination.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  As 
such, the Board will proceed with consideration of the 
appeal.


FINDINGS OF FACT

1.  Prior to February 27, 2007, audiological evaluation in 
March 2005 revealed that the veteran had Level II hearing 
bilaterally.

2.  Audiological evaluation in February 2007, revealed that 
the veteran had Level III hearing for the right ear and Level 
IV hearing for the left ear.

3.  Audiological evaluation in March 2008, revealed that the 
veteran had Level III hearing bilaterally.


CONCLUSIONS OF LAW

1.  Prior to February 27, 2007, the criteria for a 
compensable rating for the veteran's bilateral hearing loss 
were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2008).

2.  On or after February 27, 2007, the criteria for a rating 
in excess of 10 percent disabling for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; 
Pelegrini II.  In this regard, the letter advised the veteran 
what information and evidence would be obtained by VA and 
informed him what information and evidence must be submitted 
by him.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In March 2005, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life during his August 2007 hearing.  
Specifically, the veteran testified that he had problems 
understanding and hearing speech.  The Board finds that the 
notice given and the responses provided by the veteran at his 
hearing specifically reflect that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds that the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, hearing loss is rated under Diagnostic Code 
6100, 38 C.F.R. §§ 4.85, and also 4.86 for exceptional 
patterns of hearing impairment.  This is the only Diagnostic 
Code to rate this disability and it is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test in March 2005, February 2007, and 
March 2008 and the veteran did so.  Given the nature of the 
veteran's claim and the fact that the RO scheduled him for 
examinations in connection with this claim that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of the 
audiological examination.  Moreover, the veteran specifically 
testified during his August 2007 hearing that he understood 
the hearing loss rating table used by VA as well as the laws 
governing his claim.  The Board finds that any error in 
failure to provide Vazquez-Flores element two notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  

As to the third element, the March 2006 letter fully 
satisfied this element.  The notice letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  The 
Board finds that the March 2006 letter satisfied the third 
element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  Further, the veteran was 
given an opportunity present testimony directly to the 
undersigned.  The Court specifically indicated that 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  In light of the 
foregoing, the Board finds that the veteran had sufficient 
opportunities to develop his case and therefore concludes 
that the requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on this 
claim.  See Pelegrini II, 18 Vet. App. 112.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in March 2005 and 
February 2007 and most recently in March 2008 for his claim.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports also address the rating 
criteria and are adequate upon which to base a decision.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss prior to February 27, 2007.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
bilateral hearing loss prior to February 27, 2007, under 
38 C.F.R.§§  4.85 or 4.86, Diagnostic Code 6100.  On the 
authorized audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
35
LEFT
35
35
40
45


Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The veteran's average pure tone threshold was 32.5 decibels 
in his right ear and 38.75 decibels in his left ear.  The 
results of the March 2005 VA examination correspond to Level 
II hearing for the right ear and Level II hearing for the 
left ear in Table VI.  When those values are applied to Table 
VII, it is apparent that the assigned 0 percent disability 
evaluation for the veteran's bilateral hearing loss is 
accurate and appropriately reflected his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85 prior to 
February 27, 2007.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss was warranted under 38 
C.F.R. § 4.86 prior to February 27, 2007.  However, the 
veteran's disability does not meet the requirements of 38 
C.F.R. 
§ 4.86.  In this regard, the veteran does not have puretone 
thresholds of 55 decibels or more at each of the frequencies 
of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 
30 decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz on the October 2005 VA examination.  Furthermore, 
the application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  Thus, the Board finds that the current 
noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation prior to February 27, 2007.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss on or after February 27, 
2007.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his bilateral hearing loss on or after February 
27, 2007, under 38 C.F.R.§§  4.85 or 4.86, Diagnostic Code 
6100.  On the authorized audiological evaluation in February 
2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
50
40
LEFT
35
40
45
40

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 percent in the left ear.  
The veteran's average pure tone threshold was 37.5 decibels 
in his right ear and 31 decibels in his left ear.  The 
results of the February 2007 VA examination correspond to 
Level III hearing for the right ear and Level IV hearing for 
the left ear in Table VI.  When those values are applied to 
Table VII, it is apparent that the currently assigned 10 
percent disability evaluation for the veteran's bilateral 
hearing loss is accurate and appropriately reflects his 
bilateral hearing loss under the provisions of 38 C.F.R. § 
4.85. 

On the authorized audiological evaluation in March 2008, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
45
45
LEFT
30
35
45
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
The veteran's average pure tone threshold was 37.5 decibels 
in his right ear and 38.75 decibels in his left ear.  The 
results of the March 2008 VA examination correspond to Level 
III hearing for the right ear and Level III hearing for the 
left ear in Table VI.  When those values are applied to Table 
VII, it is apparent that the veteran's hearing loss did not 
increase in severity since his February 2007 VA examination.  
38 C.F.R. § 4.85.

The Board has also considered whether an evaluation in excess 
of 10 percent disabling for bilateral hearing loss is 
warranted under 38 C.F.R. § 4.86.  However, the veteran's 
disability does not meet the requirements of 38 C.F.R. § 
4.86.  In this regard, the veteran does not have puretone 
thresholds of 55 decibels or more at each of the frequencies 
of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 
30 decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz on the February 2007 or March 2008 VA 
examinations.  Furthermore, the application of 38 C.F.R. 
§ 4.86 would not yield a higher evaluation.  Thus, the Board 
finds that the current 10 percent evaluation is appropriate 
and that there is no basis for awarding a higher evaluation 
on or after February 27, 2007.  38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.  See Hart, 21 Vet. App. 505.  

The Board acknowledges the veteran's concern expressed during 
all three of his hearings that the results of his DOT hearing 
examinations were different than those found on his VA 
examinations.  Specifically, during his August 2007 hearing, 
the veteran testified that he did not understand why he had a 
combined 70 percent from the DOT and is only receiving 10 
percent from the VA currently.  The Board notes that the 
veteran has not submitted any audiograms from the DOT as part 
of this appeal.  (The Board notes that the veteran withdrew a 
prior appeal in May 2004 on the issue of an increased rating 
for bilateral hearing loss which contained two audiograms 
dated in January 2002 and October 2003, which he indicated 
were from the DOT.)  For clarification purposes only, the 
Board must emphasize for the veteran that, as reflected 
above, the results of the his audiological examinations are 
applied to Tables pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 which determine his disability rating.  
The Board also notes that the substance and application of 
Diagnostic Code 6100 were upheld as reasonable exercises of 
the Secretary's rulemaking authority.  Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The Board is unaware of the DOT's 
regulations governing the veteran's audiological examinations 
and is not controlled by them.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).


In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected bilateral hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  The Board acknowledges the veteran's contentions 
that he has difficulty understanding and hearing speech and 
that his hearing is affected by changes in altitude.  The 
Board also notes the veteran's buddies' statements dated in 
March 2005 wherein they indicated that they must frequently 
repeat themselves when speaking with the veteran.  
Additionally, the veteran stated in October 2004 that he had 
to wear hearing aids to hear the dispatch operator at his job 
but was also required to wear ear plugs.  As he could not 
wear both, he had to buy safety ear wear instead.  However, 
the evidence does not demonstrate that his daily life was 
impacted in a way to warrant extraschedular evaluation.  Cf 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this 
regard, the March 2008 VA examiner specifically noted that 
the tympanograms were within normal limits and both ears were 
consistent with normal middle ear function.  Moreover, none 
of the evidence reflects that the veteran's hearing loss 
affects his daily life in an unusual or exceptional way.  
Additionally, the Board finds that the rating criteria to 
evaluate his reasonably describe the claimant's disability 
level and symptomatology.  Therefore, the veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable disability evaluation for 
bilateral hearing loss prior to February 27, 2007, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss on or after February 27, 
2007, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


